Name: Council Regulation (EC) No 3675/93 of 20 December 1993 on the conclusion of the Agreement in the form of exchanges of letters between the European Community and the Government of Canada concerning fisheries relations
 Type: Regulation
 Subject Matter: fisheries;  cooperation policy;  America;  European construction;  international affairs
 Date Published: nan

 31.12.1993 EN Official Journal of the European Communities L 340/1 COUNCIL REGULATION (EC) No 3675/93 of 20 December 1993 on the conclusion of the Agreement in the form of exchanges of letters between the European Community and the Government of Canada concerning fisheries relations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 in conjunction with Article 228, paragraph 3, first subparagraph thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas Canada is a major partner of the European Community, with whom sound relations should be maintained in the fisheries sector; whereas a framework should accordingly be established for mutual cooperation with a view to fostering effective conservation and to introducing the exploitation of fishery resources in the north-west Atlantic on a lasting basis; whereas in that connection the two Parties have agreed on the aspects to be covered by their relations in the fisheries sector; Whereas the Agreement in the form of exchanges of letters between the European Community and the Government of Canada concerning fisheries relations should be approved; Whereas the two Parties intend implementing the specific cooperation measures provided for in the memorandum of understanding appended to the exchange of letters pursuant to the United Nations Convention on the Law of the Sea, to which they are signatories, and pursuant to the Convention on Future Multilateral Cooperation in the North-west Atlantic Fisheries, to which they are Contracting Parties; whereas it should accordingly be made clear that the Commission is authorized to conduct the consultations provided for to that end in accordance with the negotiating directives decided upon on 15 December 1992; Whereas the relations between the two Parties in the fisheries sector are based, in particular, on access to surplus resources in Canadian waters; Whereas specific provisions should be laid down for terminating cooperation if the Community is unable to maintain it owing to special circumstances, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of exchanges of letters between the European Community and the Government of Canada concerning fisheries relations is hereby approved in the name of the Community. The text of the Agreement in the form of exchanges of letters, of which the memorandum of understanding forms an integral part, is attached. Article 2 The Presidency of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of exchanges of letters in order to bind the Community. Article 3 The Commission, assisted by a committee comprising representatives of the Member States, shall conduct the consultations between the Community and the Government of Canada pursuant to points I(d), (e), (g) and (h) and II of the memorandum of understanding. Article 4 1. In the event of difficulties, as provided for in point IV(d) of the memorandum of understanding, the Commission shall immediately forward a report accompanied by its opinion to the Council and the Member States to the effect that the conditions for terminating the Agreement are fulfilled. Within 10 days of the forwarding of the opinion to the Council, any Member State may raise the matter in the Council. The Council, acting by a qualified majority, may decide not to terminate the Agreement. Unless a decision not to terminate is taken within one month following the forwarding of the opinion to the Council, or unless a Member State raises the matter in the Council within the abovementioned 10 days, the Agreement shall be terminated by the Commission. 2. The Commission, in the name of the Community, shall notify the termination of the Agreement in the form of an exchange of letters in accordance with point IV(e) of the memorandum of understanding. Article 5 1. Where the Government of Canada decides, in accordance with point III(b) of the memorandum of understanding, to offer the Community possibilities of fishing surplus resources in its fishing zone, the Council, acting by a qualified majority on a proposal from the Commission, shall take a decision on allocation between the Member States within two months following receipt thereof. 2. The owner or operator of a vessel of a Member State which conducts fishing or any other operations under point III(c) of the memorandum of understanding shall provide the competent authorities of the Community with any information which may be required pursuant to that point concerning fish or fishery products caught or otherwise obtained. The detailed rules for the application of this paragraph shall be adopted in accordance with the procedure laid down in Article 18 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1). Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993. For the Council The President A. BOURGEOIS (1) OJ No L 389, 31. 12. 1992, p. 1.